Case 8:20-cv-00366-DOC-KES Document 18 Filed 05/06/20 Page 1 of 8 Page ID #:160




                                                 May 6, 2020
                                                     KD
Case 8:20-cv-00366-DOC-KES Document 18 Filed 05/06/20 Page 2 of 8 Page ID #:161
Case 8:20-cv-00366-DOC-KES Document 18 Filed 05/06/20 Page 3 of 8 Page ID #:162
Case 8:20-cv-00366-DOC-KES Document 18 Filed 05/06/20 Page 4 of 8 Page ID #:163
Case 8:20-cv-00366-DOC-KES Document 18 Filed 05/06/20 Page 5 of 8 Page ID #:164
Case 8:20-cv-00366-DOC-KES Document 18 Filed 05/06/20 Page 6 of 8 Page ID #:165
Case 8:20-cv-00366-DOC-KES Document 18 Filed 05/06/20 Page 7 of 8 Page ID #:166
Case 8:20-cv-00366-DOC-KES Document 18 Filed 05/06/20 Page 8 of 8 Page ID #:167
